       Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

VICKIE TAYLOR                                                                           PLAINTIFF

v.                                                                           3:20-cv-162-HTW-LRA
                                                           CIVIL ACTION NO. ______________

WALMART TRANSPORTATION, LLC;                                                       DEFENDANTS
TERRY HERNDON; AND JOHN DOES 1-10

                                   NOTICE OF REMOVAL

TO:    Gerald L. Kucia, Esq.
       MORGAN & MORGAN
       4450 Old Canton Road, Suite 200
       Jackson, Mississippi 39211

       Zack Wallace, Clerk
       Hinds County Circuit Court
       P.O. Box 327
       Jackson, Mississippi 39205

       Defendants Walmart Transportation, LLC (“Walmart”) and Terry Herndon (“Herndon”),

by and through counsel, file this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

and in support of this removal, Defendants respectfully submit as follows:

       1.      The Plaintiff filed her Complaint on or about January 30, 2020 in the Circuit Court

of Hinds County, Mississippi, First Judicial District. The Complaint was docketed in that court as

Vickie Taylor v. Walmart Transportation, LLC; Terry Herndon; and John Does 1-10 bearing

Cause No. 20-68. Exhibit A – Complaint.

       2.      The United States District Court for the Southern District of Mississippi, Northern

Division, embraces the county in which the State Court Action is now pending. Therefore, removal

is proper to this Court pursuant to 28 U.S.C. §§ 104(b)(3) and 1441(a).

       3.      As set forth below, this Court has original subject matter jurisdiction of this civil
       Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 2 of 6




action pursuant to 28 U.S.C. §§ 1332 and 1441 because there is complete diversity of citizenship

between Plaintiff and all properly joined Defendants, and the amount in controversy exceeds the

sum of $75,000.00, exclusive of interest and costs.

                           Removal is Based on Diversity Jurisdiction

       10. Citizenship of the parties is determined as of the time the Complaint is filed. Grupo

Dataflux v. Atlas Global Group, L.P., 541 U.S. 567, 571 (2004).

       11.     According to the Complaint, Plaintiff Vickie Taylor is a resident citizen of the State

of Mississippi. Exhibit A - Complaint at ¶ 1.

       12.     Walmart Transportation, LLC, a Delaware limited liability company, is an

indirectly, wholly-owned subsidiary of Walmart Inc. (formerly known as Walmart Stores, Inc.).

The principal place of business of Walmart Transportation, LLC is Bentonville, Arkansas. The

direct parent is Walmart Stores East, LP, a Delaware limited partnership, of which WSE

Management, LLC is the general partner, and WSE Investment, LLC is the limited partner. WSE

Management, LLC is a Delaware limited liability company, and has its principal place of business

in the State of Arkansas. WSE Investment, LLC is a Delaware limited liability company, and has

its principal place of business in the State of Arkansas. The sole member of WSE Management,

LLC and WSE Investment, LLC is Walmart Stores East, LLC, whose parent company is Walmart

Inc. (formerly known as Walmart Stores, Inc.). Walmart Stores East, LLC is a limited liability

company formed under the laws of the State of Arkansas and has its principal place of business in

the State of Arkansas. The sole member of Walmart Stores, East, LLC is Walmart Inc. (formerly

known as Walmart Stores, Inc.). Walmart Inc. is an incorporated entity under the laws of the State

of Delaware and has its principle place of business in the State of Arkansas.

       13. Terry Herndon is a resident of the state of Arkansas. Exhibit A – Complaint at ¶ 3.



                                                 2
       Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 3 of 6




       14.     Because Plaintiff and all properly joined Defendants are citizens of different States,

in accordance with 28 U.S.C. §1332, complete diversity is satisfied.

                                      Amount in Controversy

       15.     The amount in controversy exceeds $75,000.00, exclusive of interests and costs.

The Plaintiff does not specify an amount of damages in the Complaint. However, it is facially

apparent that the amount in controversy exceeds $75,000.00. See, e.g., Allen v. R&H Oil & Gas

Co., 63 F. 3d 1326 (5th 1996). Moreover, Plaintiff’s responses to Defendant’s First Set of

Requests for Admissions, clearly indicate that the amount of damages claimed by Plaintiff

exceeds $75,000.00. Exhibit B – Plaintiff Vickie Taylor’s Responses to First Set of Requests for

Admissions Propounded by Defendant Walmart Transportation, LLC.

       16.     Plaintiff Vickie Taylor contends she suffered “serious physical injuries.” Exhibit

A – Complaint at ¶ 12. She further contends she is entitled to actual, compensatory, incidental

and consequential damages for physical injury as well as compensation for past, present and

future pain and suffering; past, present and future medical expenses; lost wages; loss of wage

earning capacity; any other special damages that may be incurred by her; and, attorneys’ fees and

costs of suit. See the final unnumbered paragraph of the Complaint beginning “Wherefore

Premises Considered.”

       17.      As it is facially apparent from both the Complaint and from Plaintiff’s responses

to Defendant’s First Set of Requests for Admissions that the amount in controversy exceeds

$75,000.00, exclusive of interests and costs, this requirement for diversity jurisdiction is met.

See 28 U.S.C. §1332.




                                                  3
       Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 4 of 6




                  Timeliness of Removal and Other Procedural Requirements

       18.     The Complaint was filed on January 30, 2020. Terry Herndon was served with

process on February 19, 2020, and Walmart Transportation, LLC was served with process on or

about February 21, 2020.

       19.     This Notice of Removal, therefore, is timely filed under 28 U.S.C. §1446(b)(1)

within thirty (30) days after the receipt of the initial pleading by Defendants from which

Defendants could ascertain that the case is properly removable in accordance with the provisions

of 28 U.S.C. §1446(b).

       20.     In accordance with 28 U.S.C. § 1447(b) and L.U.Civ.R. 5(b), Defendants are

submitting a copy of the state court pleadings no later than 14 days from the date of removal.

       21.     Contemporaneously with the filing of this notice of removal, Defendants are filing

a copy of the same with the Clerk of the Circuit Court of Hinds County, Mississippi, in accordance

with 28 U.S.C. § 1446(d). Additionally, written notice of the removal is being given to all parties.

Id.

       WHEREFORE, Defendants Walmart Transportation, LLC and Terry Herndon respectfully

request that this Court proceed with the handling of this case as if it had been originally filed

herein. Defendants also respectfully request such other relief as this Court deems just.




                                                 4
    Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 5 of 6




     THIS the 16th day of March, 2020.



                                         Respectfully submitted,

                                         WALMART TRANSPORTATION, LLC and
                                         TERRY HERNDON

                                         By Their Attorneys

                                         DunbarMonroe, PLLC


                                         s/ David C. Dunbar
                                         David C. Dunbar




OF COUNSEL:
David C. Dunbar (MSB #6227)
Kimberly D. McCormack (MSB#100029)
DunbarMonroe, PLLC
270 Trace Colony Park, Suite A
Ridgeland, MS 39157
Telephone: (601) 898- 2073
Facsimile: (601) 898-2074
Email: dcdunbar@dunbarmonroe.com
       kmccormack@dunbarmonroe.com




                                            5
       Case 3:20-cv-00162-HTW-LRA Document 1 Filed 03/16/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I, the undersigned attorney for Defendants, Walmart Transportation, LLC and Terry

Herndon, hereby certify that I have this day filed the above and foregoing Notice of Removal via

ECF and upon the filing of same a true and correct copy was served via MEC to the following

interested parties:

        Gerald L. Kucia, Esq.
        MORGAN & MORGAN
        4450 Old Canton Road, Suite 200
        Jackson, Mississippi 39211

        Zack Wallace, Clerk
        Hinds County Circuit Court
        P.O. Box 327
        Jackson, Mississippi 39205

        THIS the 16th day of March, 2020.



                                             s/ David C. Dunbar
                                            David C. Dunbar




                                               6
